UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. HARRIS, a/k/a Blackie, a/k/a Black
Mike,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CR-93-1, CA-96-8)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Harris, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying Appel-

lant’s Motion for Appropriate Relief. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United

States v. Harris, Nos. CR-93-1; CA-96-8 (E.D. Va. Apr. 8, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2